        Case 4:18-cv-00356-JM Document 63 Filed 08/18/20 Page  1 of 1
                                                           U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT ARKANSAS
                                                                               FILED
                                                                           AUG 1 8 2020
                                        VERDICT FORM
                                                                           IN OPEN f;Oi.JR1f
                                                                 ~MES M~C~LERK
       Question 1: On the retaliation claim of Plaintiff Cynthia D 'AisaMlM.e'-a!V<             ::t


submitted in Instructions 7 or 8, we find in favor of:



       (Plaintiff Cynthia D 'Abadie)             or




      Fcfreperscii{            - t; '       ii

      Dated:          f--:- /'f-c)t) ;l#
Note: Answer Question 2 only if the above finding is in favor ofMs. D'Abadie


       Question 2: We find Ms. D' Abadie's lost wages through the date of this
verdict to be:


                $_ _ _ _ _ _ (stating the amount or, if none, write the word "none'')




We find Ms. D 'Abadie' s other damages, excluding lost wages, to be:


              $_ _ _ _ _ _ (stating the amount or, ifyou find that the plaintiff's
      damages do not have a monetary value, write in the nominal amount of One Dollar
      ($1.00)).




       Foreperson


       Dated:
